          Case 1:21-cr-00033-CJN Document 12 Filed 01/28/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                              :       Criminal No.
                                                      :
               v.                                     :
                                                      :
BRIAN JOSEPH BOOTH,                                   :       Violation:
                                                      :
               Defendant.                             :       18 U.S.C. § 1905
                                                      :       (Disclosure of Confidential
                                                      :       Information)

                                        INFORMATION

       The United States Attorney charges that:

                                          COUNT ONE

       From on or about July 1, 2020 to on or about December 31, 2020, in the District of

Columbia and elsewhere, the defendant BRIAN BOOTH being an officer or employee of the

United States and of any department and agency thereof, did publish, divulge, disclose, and make

known in any manner and to any extent not authorized by law any information coming to him in

the course of his employment and official duties, which information concerns and relates to the

trade secrets, processes, operations, style of work, and apparatus, and to the identity, confidential

statistical data, amount and source of any income, profits, losses, and expenditures of any person,

firm, partnership, corporation, and association; that is, BRIAN BOOTH, being an employee of the

Federal Aviation Administration, did disclose in a manner not authorized by law, the identity of

individuals who had their aircraft maintenance or piloting privileges revoked.
     Case 1:21-cr-00033-CJN Document 12 Filed 01/28/21 Page 2 of 2




(Disclosure of Confidential Information, Generally, in Violation of 18 U.S.C. § 1905)

                                      MICHAEL SHERWIN
                                      Acting United States Attorney
                                      for the District of Columbia


                               By:    /s/Elizabeth Aloi
                                      Elizabeth Aloi
                                      NY Bar: 4457651
                                      Assistant United States Attorney
                                      Public Corruption and Civil Rights Section
                                      U.S. Attorney’s Office for the District of Columbia
                                      555 4th Street, N.W.
                                      Washington, D.C. 20530
                                      Elizabeth.Aloi@usdoj.gov
                                      202-252-7212




                                             2
